DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the Applicant’s After Final Action Amendment filed on 02/18/2021 in response to the Final Rejection mailed on 12/18/2020. Claims 1-30 were pending on the previous office action. Applicant amended claims 1-3, 5, 7-9, 17-19, 21, 23-25, and 29-30. Applicant cancelled claims 6 and 22. Pending claims on current correspondence are claims 1-5, 7-21 and 23-30.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-5, 7-21 and 23-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
Lee et al.: “CE4-related: Composite merge candidate”, 12. JVET MEETING; 20181003-20181012; MACAO; (THE JOINT VIDEO EXPLORATION TEAM OF ISO/IEC JTC1/SC29/WG11 AND ITU-T SG. 16), JVET-L0144 1 October 2018 (2018-10-01), XP030194160, Retrieved from the Internet: URL: http://phenix.int-evry.fr/jvet/doc_end_user/documents/12_Macao/wg11/JVET-L0144-v2.zip Title: JVET-L0144_r2.docx [retrieved on 2018-10-01] 01-Oct-2018 (hereinafter “Lee”) discloses a method of coding video data (abstract), the method comprising: 
generating a merge candidate list (section 1; ‘merge candidate list’); 
determining whether two or more candidates in the candidate list have a same reference picture (page 2 section 1; “B­candidates”);
generating a spatial-temporal motion vector predictor (STMVP) based on the two or more candidates in the candidate list that have the same reference picture (page 2 section 1 sub-section 2, “B­candidates: after TMVP(T) is checked, the maximum two 8-candidates are generated  and inserted  into the candidate  list. The first 8-candidate is generated as the average of A1 and T if A1 and T are available and the reference indices of two candidates are same, and the second A-candidate is generated as the average of B1 and T, if B1 and T candidates are available and the reference indices of two candidates are same”, wherein A1 and B1 are spatial motion predictors, cf. figure 1 and T is the temporal motion vector predictor, cf. the list of section 1); 

and 
section 1), but failed 
wherein generating the STMVP comprises: 
selecting two candidates in the candidate list having a same reference picture as a temporal motion vector predictor (TMVP); and 
generating the STMVP based on the TMVP and the two selected candidates.

Further search and consideration for the limitation of “wherein generating the STMVP comprises: 
selecting two candidates in the candidate list having a same reference picture as a temporal motion vector predictor (TMVP); and 
generating the STMVP based on the TMVP and the two selected candidates” resulted no prior art to cure the deficiency of Lee.  The limitation of reference picture is taken to mean the picture not block in the frame. Therefore, Independent claims 1, 17, 29 and 30 along their dependent claims 2-5, 7-16, 18-23 and 24-28 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/





/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482